Citation Nr: 1818801	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-24 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for degenerative arthritis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1964 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision from the RO in Seattle, Washington, which denied TDIU and reopened and denied service connection for degenerative arthritis and erectile dysfunction.  A June 2017 rating decision subsequently granted service connection for erectile dysfunction, which is a full grant of the benefits then on appeal, so service connection for erectile dysfunction is no longer before the Board.

In November 2016, the Veteran testified at a Board video conference hearing from the RO in Seattle, Washington, before the undersigned Veterans Law Judge in Washington D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  A December 2008 rating decision denied service connection for degenerative arthritis on the bases that the evidence did not show that degenerative arthritis occurred in or was caused by service, to include on a presumptive basis due to herbicide agent exposure.  

2.  The Veteran did not timely file a notice of disagreement (NOD) following the December 2008 rating decision, and new and material evidence was not received during the one year appeal period following that decision.

3.  Evidence received since the December 2008 rating decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact necessary to substantiate the claim for service connection for degenerative arthritis.

4.  From October 21, 2011, the Veteran has not been rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision denying service connection for degenerative arthritis became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen service connection for degenerative arthritis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for TDIU have not been met for any period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

May 2013 and August 2013 VCAA notices informed the Veteran of the evidence generally needed to support a claim for service connection and TDIU, what constitutes new and material evidence, why service connection for degenerative arthritis was denied, what new and material evidence would be necessary to reopen the claim, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  May 2013 and August 2013 notices informed the Veteran how VA determines the disability rating and effective date once service connection is established.  May 2013 and August 2013 VCAA notices were issued to the Veteran prior to the relevant rating decision on appeal.  Therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini, 18 Vet. App. at 112.

With regard to the duty to assist, VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records of evidence.  Specifically, VA has associated service treatment records, military personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) records, relevant VA examination reports, the November 2016 Board hearing transcript, and the Veteran's lay statements with claim file.

The Veteran was afforded VA examinations in March 2017 and June 2013, the examination reports for which are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, provided detailed findings, and offered an opinion with supporting rationale.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeals, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeals.  In view of the foregoing, the Board will proceed with appellate review.

Whether Reopening Service Connection for Degenerative Arthritis

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105.  However, pursuant to 
38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Id. at 117-118.  

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  Once the case is reopened, the presumption as to the credibility no longer applies.  Id at 513.

A December 2008 rating decision denied service connection for degenerative arthritis on the grounds that the evidence did not show that degenerative arthritis occurred in or was caused by service (no nexus), to include on a presumptive basis due to herbicide agent exposure during service.  In December 2008, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  The Veteran did not file a timely NOD following the December 2008 rating decision, and no new and material evidence was received during the one year appeal period following the decision.  As such, the December 2008 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

After reviewing the evidence received since the December 2008 rating decision, the Board finds that the evidence does not qualify as new and material evidence, so is not sufficient to reopen service connection for degenerative arthritis.  At the November 2016 Board hearing, the Veteran reasserted that degenerative arthritis is generally related to Agent Orange exposure (i.e., exposure to an herbicide agent) during service or is related to the general conditions of service, to include being a gunner in the military, which required him to clean and transport guns (M-60).  The additional evidence associated with the record since the December 2008 rating decision is not new or material evidence because it is either duplicative or does not relate to a previously unestablished fact necessary to substantiate the claim, so does not raise a reasonable possibility of substantiating the claim.  The Veteran's reassertion that degenerative arthritis is causally or etiologically related exposure to Agent Orange is not new or material evidence because he had previously asserted that degenerative arthritis, among multiple other conditions, is related to exposure to Agent Orange in service, a theory that was denied in the final December 2008 rating decision.  Degenerative arthritis is not a presumptive condition that VA has linked to verified herbicide agent exposure.  See 38 C.F.R. §§  3.303, 3.307, 3.309(e).  The Veteran has not submitted, and the record does not contain any, evidence linking Agent Orange exposure to degenerative arthritis; therefore, the Veteran's reassertion that degenerative arthritis is generally related to Agent Orange exposure, considered in the context of all the evidence of record, is not new or material evidence.  

Additionally, the final December 2008 rating decision also denied degenerative arthritis on a direct basis (38 C.F.R. § 3.303(d)), finding that degenerative arthritis was neither incurred in nor caused by service.  As discussed above, the Veteran contends that degenerative arthritis is generally related to the conditions of service, that is, cleaning and transporting M-60s as a gunner in service.  While this evidence is new because the Veteran has not specifically asserted that degenerative arthritis is related to the being a gunner until the November 2016 Board hearing, this evidence is not material because the Veteran has not asserted that he sustained an injury or that there was an in-service event related to carrying out the duties of his military occupation that is causally or etiologically related to degenerative arthritis.  Additional evidence received since the December 2008 rating decision shows problems with and treatment for degenerative arthritis in various joints, including the neck, shoulders, left elbow, and knees, but does not show that the current degenerative arthritis disability was causally or etiologically related to service.  See, for example, December 1992, September 2005, March 2007, December 2014 VA treatment records.  

Service treatment records only reflect that the Veteran reported awakening with a stiff neck in November 1966, but the Veteran related this to his sleeping conditions.  The record does not reflect additional complaints of or treatment for joint pain in service.  The Veteran otherwise reported being in "good" or "excellent" health; he denied a history of arthritis or painful joints; and examination of the upper extremities, lower extremities, and spine was clinically normal in service.  See August 1966 and July 1967 service treatment records.  In May 1984, the Veteran denied any permanent injuries due to service and reported that he was in good health as most of his health problems were related to past alcohol and tobacco use.  See May 1984 VA psychiatric examination

Moreover, other lay and medical evidence of record received prior to and since the December 2008 rating decision reflects that the Veteran reported sustaining multiple injuries due to non-service-related accidents.  For example, the evidence reflects that the Veteran has reported breaking 38 bones, including fracturing the femur, ankles, arms, and compression fractures of cervical discs, as a result of falling 35 feet while trimming a tree at work in February 1983, and has reported various industrial, automobile, and motorcycle accidents.  See December 1983 private treatment record; March 2000 VA treatment record; May 1984 and March 2017 VA psychiatric examinations.  

The lay and medical evidence does not reflect that degenerative arthritis is causally or etiologically related to service, to include the Veteran's duties as a gunner in service, so the Veteran's assertion is not material because it does not raise a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that the additional evidence received since the December 2008 Board decision is not new and material evidence; therefore, service connection for a degenerative arthritis cannot be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Rating Schedule, which is based on the average impairment of earning capacity.  
38 U.S.C. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2017).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In the October 2011 claim, the Veteran requested a disability rating based on individual unemployability.  In the June 2013 and June 2015 VA Form 21-8940 (claims), the Veteran asserted being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected and non-service-connected disabilities, and that he ceased working in 2007.  Employment information received from the Veteran's former employer in July 2007 shows that the Veteran stopped working full time in May 2007.  

After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is not warranted for any period.  The evidence shows that the Veteran maintained substantially gainful employment through May 30, 2007.  

The Veteran's disabilities do not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The Veteran is service connected for anxiety disorder (50 percent disabling), diabetes (20 percent disabling), tinnitus (10 percent disabling), bilateral hearing loss (0 percent disabling), hypertension (0 percent disabling), and erectile dysfunction (0 percent disabling), for a combined disability rating of 60 percent.

Although one of the Veteran's service-connected disabilities is rated at least 40 percent disabling, the disabilities did not reach a combined 70 percent rating.  Additionally, taken together as occurring under a common etiology (e.g., diabetes (20 percent), hypertension (0 percent), and erectile dysfunction (0 percent); or bilateral hearing loss (0 percent) and tinnitus (10 percent)) the Veteran still does not meet the criteria for a single disability rated as 60 percent disabling.  See 38 C.F.R. § 4.25.

Further, having considered all the evidence of record, lay and medical, the Board finds that referral under 38 C.F.R. § 4.16(b) to the Compensation and Pension Director for extraschedular consideration is not warranted in the instant matter.

In the June 2013 and June 2016 TDIU claims, the Veteran asserts he last worked as a marine machinist from 2002 to 2007, and that the service-connected post-traumatic stress disorder (PTSD) (now rated as anxiety disorder), bilateral hearing loss, diabetes, and the non-service-connected arthritis  prevented him from maintaining substantially gainful employment.  At the November 2016 Board hearing, the Veteran contends that he stopped working due to his disabilities.  Specifically, Veteran contends that anxiety disorder affects his ability to function in the workplace due limited social skills, including low tolerance for criticism about service in Vietnam, an occasionally bad temper, and limited tact.  The Veteran also states that he is physically unable to work, because he has limited capacity for walking and standing due to swelling from varicose veins in the lower extremities, which is related to diabetes.  Additionally, the Veteran contends that he is unable to sit for prolonged periods of time due to arthritis in the back and legs.  See Board hearing transcript.  

A March 2007 VA treatment record reflects a treating physician's statement recommending medical retirement due right knee arthritis and varicose veins.  Specifically, the physician opined that the Veteran was disabled due to severe varicose veins caused by iliac and femoral chronic occlusive venous disease and chronic pain from arthritis in the right knee.  The Veteran, physician otherwise noted that the Veteran has dealt with PTSD on his own terms, and did not indicate that the service-connected mental condition rendered the Veteran unable to obtain and following substantial gainful employment.  SSA records reflect that that the Veteran was granted disability benefits based on right knee degenerative arthritis and bilateral varicose veins.  See June 2007 SSA record.  Additionally, a December 2014 VA treatment record reflects that the Veteran requested an disability parking permit, as he had restricted range of motion in the right knee and limited ambulation.  

Although lay and medical evidence suggest that the Veteran has been unable to sustain and follow substantial gainful employment due to degenerative arthritis and varicose veins, the Veteran is not service connected for these disorders; the Board cannot consider the effects of non-service-connected disabilities in determining individual unemployability.  See 38 C.F.R. §§  3.341(a), 4.19; Van Hoose, 4 Vet. App. 361.  Additionally, despite the Veteran's assertion that varicose veins is related to the service-connected diabetes, September 1991 and March 2007 VA treatment records reflect that varicose veins are related to iliac and femoral chronic occlusive venous disease rather than the service-connected diabetes.  Moreover, as noted above, service connection for degenerative arthritis remains denied as new and material evidence suggesting a nexus to service has not been received.  Service connection for varicose veins was originally denied in a final December 2008 rating decision and has remained denied in a June 2017 rating decision.  For this reason, the non-service-connected arthritis and varicose veins disabilities do not provide an appropriate basis for a disability rating based on individual unemployability. 

Additionally, the Veteran contends that a past felony conviction related to possession of a controlled substance impedes his ability to obtain substantially gainful employment.  See November 2016 Board hearing transcript.  The Veteran has reported that the felony conviction is from 1984 or 1985, and that he has maintained sobriety for more than 20 years.  He has reported a successful work history as a marine machinist for 15 years and at a tugboat building company for four years since the felony conviction.  See March 2017 VA psychiatric examination report.  This evidence of post-conviction employment does not indicate that the felony conviction impedes the Veteran's ability to secure substantial gainful employment.

As to the service-connected disabilities, VA treatment records from August 2011 and May 2015 reflect that the Veteran denied any acute problems.  The Veteran admitted to some dietary lapses that caused his blood sugars to reach the low 300s, but stated that his blood sugars decreased to the 180s when compliant with his dietary restrictions.  The Veteran reported that his blood pressure was well controlled, and erectile dysfunction was being treated with Viagra and testosterone injections.  During the May 2015 VA outpatient visit, the Veteran stated that he was retired, but he kept busy by restoring old cars.  

VA provided examinations in March 2017 and June 2013 related to the service-connected anxiety disorder, bilateral hearing loss, tinnitus, diabetes, and erectile dysfunction.  The VA examiners did not assess that any of the service-connected disabilities prevented the Veteran from working.  During the March 2017 and June 2013 VA psychological examinations, the Veteran stated that anxiety was still a factor in his life and he sometimes has a bad temper, but he has a good relationship with his current wife and he generally gets along well with people.  Additionally, the Veteran stated that he was scheduled to reassume the role of post commander in 2018, he volunteers at church activities, and he helps people in the local community.  The VA examiner in March 2017 assessed that the service-connected psychiatric disorder caused social and occupation impairment with no more than occasional decrease in work efficiency, but generally satisfactory functioning.  The VA examiner in June 2013 assessed that the psychiatric condition was not severe enough to significantly interfere with occupational or social functioning.

During the audiological VA examinations, the Veteran reported that tinnitus was distracting and bothersome and the Veteran's wife reported that the Veteran has difficulty hearing everything.  However, the Veteran also stated that he had a long standing history of tinnitus that dated back to service in Vietnam, but that he was able to work with the condition for 20 years since service.  Additionally, although the VA examiners noted that bilateral hearing loss could cause some difficulties with communication, the VA examiners assessed normal speech discrimination in the right ear (100 percent), good speech discrimination in the left ear (92 percent), and opined that the Veteran should be able to maintain gainful employment with amplification.  See June 2013 and March 2017 VA examination reports.   

As for the service-connected diabetes and erectile dysfunction, the VA examiner in March 2017 assessed that diabetes had worsened over the years and was not controlled despite an increased dosage of Metformin and the addition of Glipizide, based on an A1C reading of 9.0.  Nevertheless, the VA examiner noted normal physical examination findings and assessed that diabetes did not have any functional impact on the ability to work.  Likewise the VA examiners in June 2013 and March 2017 assessed that erectile dysfunction had no functional impact on the ability to obtain and follow substantial gainful employment. 

Having reviewed all of the evidence of record, both lay and medical, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a TDIU have not been met for any period on appeal.  The evidence reflects that the Veteran was no longer employed as of March 30, 2007.  Although the Veteran testified that he stopped working due to the service-connected disabilities, the employment information received in July 2017 reflects that employment ended in May 2007 due to layoffs, with no indication that the service-connected disabilities were the reason for the termination of employment.  Additionally, the November 2016 Board hearing and VA treatment records and VA examination reports as recently as March 2017 reflect that the Veteran reported having a very active lifestyle that includes restoring old cars, volunteering at church, resuming his post command position in 2018, and working with Veterans of Foreign Wars.  See May 2015 VA treatment record; November 2016 Board hearing transcript; and March 2017 VA psychiatric examination report.  As the preponderance of the lay and medical evidence is against a finding for a TDIU, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative arthritis is denied.

From October 21, 2011, TDIU is denied.
 



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


